 1 JASON D. GUINASSO, ESQ. (SBN# 8478)
   HUTCHISON & STEFFEN, PLLC
 2 500 Damonte Ranch Parkway, Suite 980
   Reno, NV 89521
 3 Telephone: (775) 853-8746
   Facsimile: (775) 201-9611
 4 jguinasso@hutchlegal.com
   Attorney for Plaintiffs
 5 Rebekah Charleston; Angela Delgado-Williams;
   and Leah Albright-Byrd
 6
                           UNITED STATES DISTRICT COURT
 7
                                DISTRICT OF NEVADA
 8

 9   REBEKAH CHARLESTON; ANGELA                    Case No.: 3:19-cv-00107-MMD-WGC
     DELGADO-WILLIAMS; and LEAH
10   ALBRIGHT-BYRD;

11                    Plaintiffs,
                                                     STIPULATION AND ORDER FOR
12          vs.                                        EXTENSION OF TIME FOR
                                                    PLAINTIFFS TO FILE RESPONSIVE
13   STATE OF NEVADA; STEVE SISOLAK,               PLEADING TO DEFENDANTS STATE
     in his capacity as Governor of the State of      OF NEVADA AND GOVERNOR
14   Nevada, and the                                 STEVE SISOLAK’S MOTION TO
     LEGISLATURE OF THE STATE OF                          DISMISS (ECF NO. 22)
15   NEVADA;
                                                                 (Third Request)
16                   Defendants.

17

18         COMES NOW, Plaintiffs Rebekah Charleston, Angela Delgado-Williams, and Leah

19 Ablright-Byrd (collectively “Plaintiffs”) and Defendants State of Nevada and Governor Steve

20 Sisolak by and through their undersigned attorneys of record, and hereby stipulate and agree

21 that Plaintiffs shall have up to and including May 21, 2019 in which to file their responsive

22 pleading to Defendants State of Nevada and Governor Steve Sisolak’s Motion to Dismiss

23 (ECF No. 22). This is the third stipulation for extension of time Plaintiffs have requested to

24 respond to ECF (No. 22). Defendants State of Nevada and Governor Steve Sisolak filed and

25 served their Motion to Dismiss on April 3, 2019 (ECF No. 22). On April 17, 2019 this Court


                                             Page 1 of 3
 1 granted Stipulation and Order For Extension of Time for Plaintiffs to File Responsive

 2 Pleading to Defendants State of Nevada and Governor Steve Sisolak’s Motion to Dismiss

 3 (ECF No. 30) on or before May 3, 2019. On May 2, 2019, this Court granted Stipulation and

 4 Order For Extension of Time for Plaintiffs to File Responsive Pleading to Defendants State

 5 of Nevada and Governor Steve Sisolak’s Motion to Dismiss (ECF No. 33) on or before May

 6 14, 2019.

 7         Mr. Guinasso, attorney for Plaintiffs has continued to deal with some health issues

 8 and an abnormally large workload. Plaintiffs are therefore requesting an additional seven (7)

 9 days in which to file a responsive pleading (ECF No. 22).

10 / / /

11 / / /

12 / / /

13 / / /

14 / / /

15 / / /

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24

25


                                             Page 2 of 3
 1         Accordingly, it is hereby stipulated and agreed by and between the parties that

 2 Plaintiffs shall file their responsive pleading to Defendants State of Nevada and Governor

 3 Steve Sisolak’s Motion to Dismiss (ECF No. 22) on or before May 21, 2019.

 4   DATED this 13th day of May, 2019.             DATED this 13th day of May, 2019.
     HUTCHISON & STEFFEN, PLLC                     AARON D. FORD
 5   By: / s / Jason Guinasso                      ATTORNEY GENERAL
     Jason Guinasso, Esq.                          By: / s / Gregory L. Zunino
 6   State Bar No. 8478                            GREGORY L. ZUNINO, Esq.
     500 Damonte Ranch Parkway, Suite 980          Deputy Solicitor General, (Bar No. 4805)
 7   Reno, Nevada 89521                            100 N. Carson Street
     T: 775-853-8746                               Carson City, Nevada 89701
 8   F: 775-201-9611                               (775) 684-1237
     jguinasso@hutchlegal.com                      GZunino@ag.nv.gov
 9   Attorney for Plaintiffs                       Attorneys for Defendant
                                                   State of Nevada, Steve Sisolak
10

11                                          ORDER
           IT IS SO ORDERED.
12
                   May 13, 2019
           DATED: _____________________________, 2019.
13

14
                                       _____________________________________
15                                     UNITED STATES JUDGE

16

17

18

19

20

21

22

23

24

25


                                           Page 3 of 3
